EIGHTH AMENDMENT TO LEASE AGREEMENT

THIS EIGHTH AMENDMENT TO LEASE AGREEMENT (this “Eighth Amendment”) is made as of
July 26, 2016, by and between ARE-819/863 MITTEN ROAD, LLC, a Delaware limited
liability company (“Landlord”), and BIOELECTROMED CORP., a California
corporation (“Tenant”).

RECITALS

A.Landlord and Tenant are now parties to that certain Lease Agreement dated as
of March 19, 2007, as amended by that certain side letter dated March 19, 2007,
as amended by that certain First Amendment to Lease Agreement dated as of
February 28, 2008, as further amended by that certain Second Amendment to Lease
Agreement dated as of March 18, 2009, as further amended by that certain Amended
and Restated Third Amendment to Lease Agreement dated as of May 26, 2010, as
further amended by that certain Fourth Amendment to Lease Agreement dated as of
May 23, 2012 (the “Fourth Amendment”), as further amended by that certain letter
agreement dated as of May 23, 2013, as further amended by that certain Fifth
Amendment to Lease Agreement dated as of September 3, 2013 (the “Fifth
Amendment”), as further amended by that certain Sixth Amendment to Lease
Agreement dated as of August 31, 2014, and as further amended by that certain
Seventh Amendment to Lease Agreement dated as of June 15, 2015 (as amended, the
“Lease”).  Pursuant to the Lease, Tenant leases certain premises consisting of
approximately 3,574 rentable square feet (the “Existing Premises”) in a building
located at 849 Mitten Road, Burlingame, California.  The Existing Premises are
more particularly described in the Lease.  Capitalized terms used herein without
definition shall have the meanings defined for such terms in the Lease.

B.The Base Term of the Lease is scheduled to expire on September 30, 2016.

C. Landlord and Tenant desire, subject to the terms and conditions set forth
below, to amend the Lease to, among other things, (i) expand the size of the
Existing Premises by adding approximately 726 rentable square feet of office
space located adjacent to the Existing Premises, as shown on Exhibit A attached
hereto (the “Expansion Premises”), and (ii) extend the Base Term through March
31, 2017 (“Term Expiration Date”).

NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:

1.



Expansion Premises.  In addition to the Existing Premises, commencing on the
Expansion Premises Commencement Date (as defined below), Landlord leases to
Tenant, and Tenant leases from Landlord, the Expansion Premises.

2.



Delivery.  Landlord shall use reasonable efforts to deliver the Expansion
Premises to Tenant on or before August 1, 2016 (“Delivery” or “Deliver”).  If
Landlord fails to timely Deliver the Expansion Premises, Landlord shall not be
liable to Tenant for any loss or damage resulting therefrom, and the Lease with
respect to the Expansion Premises shall not be void or voidable. 

The “Expansion Premises Commencement Date” shall be the date that Landlord
delivers the Expansion Premises to Tenant.    Upon request of Landlord, Tenant
shall execute and deliver a written acknowledgment of the Expansion Premises
Commencement Date in a form substantially similar to the form of the
“Acknowledgement of Commencement Date” attached to the Lease as Exhibit D;
 provided,  however, Tenant’s failure to execute and deliver such acknowledgment
shall not affect Landlord’s rights hereunder.





copyright [plse-20160630xex10_1g001.jpg]

--------------------------------------------------------------------------------

 

Except as otherwise provided in this Eighth Amendment: (i) Tenant shall accept
the Expansion Premises in their “as-is” condition as of the Expansion Premises
Commencement Date, subject to all applicable Legal Requirements; (ii) Landlord
shall have no obligation for any defects in the Expansion Premises; and (iii)
Tenant’s taking possession of the Expansion Premises shall be conclusive
evidence that Tenant accepts the Expansion Premises and that the Expansion
Premises were in good condition at the time possession was taken. 

Tenant agrees and acknowledges that neither Landlord nor any agent of Landlord
has made any representation or warranty with respect to the condition of all or
any portion of the Expansion Premises, and/or the suitability of the Expansion
Premises for the conduct of Tenant’s business, and Tenant waives any implied
warranty that the Expansion Premises are suitable for the Permitted Use.

3.



Definition of Premises.  Commencing on the Expansion Premises Commencement Date,
the defined term “Premises” on Page 1 of the Lease is hereby deleted in its
entirety and replaced with the following:

“Premises:    That portion of the Building containing approximately 4,300
rentable square feet, as determined by Landlord, as shown on Exhibit A.”

Exhibit A attached to the Lease is amended as of the Expansion Premises
Commencement Date to include Exhibit A attached to this Eighth Amendment.

4.



Base Rent.

Existing Premises.  Tenant shall continue to pay Base Rent of $8,534.54 per
month for the Existing Premises through September 30, 2016, as provided under
the Lease.  Commencing on October 1, 2016, the Base Rent payable with respect to
the Existing Premises shall increase to $8,791.00 per month.

Expansion Premises.  Commencing on the Expansion Premises Commencement Date,
Tenant shall pay Base Rent of $1,733.00 per month with respect to the Expansion
Premises.  Commencing on October 1, 2016, the Base Rent payable with respect to
the Expansion Premises shall increase to $1,785.00 per month.

5.



Term.  Notwithstanding anything to the contrary contained in the Lease, the Term
of the Lease is hereby extended through the Term Expiration Date.  Tenant’s
occupancy of the Premises (including the Expansion Premises) through the Term
Expiration Date shall be on an “as-is” basis and Landlord shall have no
obligation to provide any tenant improvement allowance or make any alterations
to the Premises (including the Expansion Premises).

6.



Definition of Tenant’s Share.  Commencing on the Expansion Premises Commencement
Date, the defined term “Tenant’s Share” on Page 1 of the Lease is deleted in its
entirety and replaced with the following:

“Tenant’s Share:    40%”

7.



Right to Extend Term.  Section 3 of the Fourth Amendment (as has been amended)
is hereby amended in its entirety and is null and void and of no further force
or effect and Tenant shall have no right to extend the Term of the Lease beyond
the Term Expiration Date.

8.



Termination Option.  Section 4 of the Fifth Amendment is hereby deleted in its
entirety and is null and void and of no further force or effect and neither
Landlord nor Tenant shall have any right to terminate the Lease pursuant to
Section 4 of the Fifth Amendment.



copyright [plse-20160630xex10_1g001.jpg]

--------------------------------------------------------------------------------

 

9.



Disclosure.  For purposes of Section 1938 of the California Civil Code, as of
the date of this Amendment, Tenant acknowledges having been advised by Landlord
that the Project has not been inspected by a certified access specialist.

10.



OFAC.  Tenant and all beneficial owners of Tenant are currently (a) in
compliance with and shall at all times during the Term of the Lease remain in
compliance with the regulations of the Office of Foreign Assets Control (“OFAC”)
of the U.S. Department of Treasury and any statute, executive order, or
regulation relating thereto (collectively, the “OFAC Rules”), (b) not listed on,
and shall not during the term of the Lease be listed on, the Specially
Designated Nationals and Blocked Persons List, Foreign Sanctions Evaders List or
the Sectoral Sanctions Identifications List, which are all maintained by OFAC
and/or on any other similar list maintained by OFAC or other governmental
authority pursuant to any authorizing statute, executive order, or regulation,
and (c) not a person or entity with whom a U.S. person is prohibited from
conducting business under the OFAC Rules.

11.



Brokers.  Landlord and Tenant each represents and warrants that it has not dealt
with any broker, agent or other person (collectively, “Broker”) in connection
with the transaction reflected in this Eighth Amendment and that no Broker
brought about this transaction.  Landlord and Tenant each hereby agree to
indemnify and hold the other harmless from and against any claims by any Broker
claiming a commission or other form of compensation by virtue of having dealt
with Tenant or Landlord, as applicable, with regard to this leasing transaction.

12.



Miscellaneous.

This Eighth Amendment is the entire agreement between the parties with respect
to the subject matter hereof and supersedes all prior and contemporaneous oral
and written agreements and discussions.  This Eighth Amendment may be amended
only by an agreement in writing, signed by the parties hereto.

This Eighth Amendment is binding upon and shall inure to the benefit of the
parties hereto, and their respective successors and assigns.

This Eighth Amendment may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument.  The signature page of any counterpart
may be detached therefrom without impairing the legal effect of the signature(s)
thereon provided such signature page is attached to any other counterpart
identical thereto except having additional signature pages executed by other
parties to this Eighth Amendment attached thereto.

Except as amended and/or modified by this Eighth Amendment, the Lease is hereby
ratified and confirmed and all other terms of the Lease shall remain in full
force and effect, unaltered and unchanged by this Eighth Amendment.  In the
event of any conflict between the provisions of this Eighth Amendment and the
provisions of the Lease, the provisions of this Eighth Amendment shall
prevail.  Whether or not specifically amended by this Eighth Amendment, all of
the terms and provisions of the Lease are hereby amended to the extent necessary
to give effect to the purpose and intent of this Eighth Amendment.

[Signatures are on the next page.]





copyright [plse-20160630xex10_1g001.jpg]

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Eighth Amendment as of
the day and year first above written.

LANDLORD:

﻿

ARE-819/863 MITTEN ROAD, LLC,

a Delaware limited liability company

By:ALEXANDRIA REAL ESTATE EQUITIES, L.P.,
a Delaware limited partnership,
managing member

By:ARE-QRS CORP.,
a Maryland corporation, general partner

By:/s/: Eric S. Johnson
Its: Senior Vice President RE Legal Affairs

﻿

TENANT:

﻿

BIOELECTROMED CORP.,

a California corporation

By: /s/: Brian B. Dow   
Brian B. Dow

SVP and Chief Financial Officer

Pulse Biosciences, Inc.

Parent Company of Bioelectromed, Inc.





copyright [plse-20160630xex10_1g001.jpg]

--------------------------------------------------------------------------------

 



Expansion Premises

849 Mitten BioElectroMed.jpg [plse-20160630xex10_1g002.jpg]



copyright [plse-20160630xex10_1g001.jpg]

--------------------------------------------------------------------------------